Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/636317 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/586,288. The priority filing date of this application is November 15, 2017.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated February 3, 2020, January 17, 2022, and April 8, 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Objections
4. 	Claim 20 is objected to because of the following informalities: Where it recites “The one or more computer-readable storage media of claim 18” in line 2 should be “The one or more computer-readable storage media of claim 19”- because claim 19 is the independent claim that recites computer-readable storage media. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-16 are method claims directed to Field planning. Claim(s) 17-18 are system claims directed to Field planning, Claim(s) 19-20 are computer-readable storage media claims directed to Field planning. 
. 
Step 2A Prong One:
Independent Claims 1, 17 and 19 are directed to the abstract idea of determining values for a field planning and operations, constituting an abstract idea based on mathematical concepts that includes analysis with mathematical techniques of numerical or statistical analysis and steps that are performed in the human mind, or with the aid of pencil and paper, and also data collection. Aforesaid Independent claims  recite ‘training a deep neural network to generate a trained deep neural network wherein the trained deep neural network represents functions of a non-linear Kalman filter that represents a dynamic system of equipment and environment via an internal state vector of the dynamic system’,  and
‘generating a base internal state vector, that corresponds to a pre-defined operational procedure, using the trained deep neural network’,  and 
‘generating an internal state vector using the operation data and the trained deep neural
network’- all of which are mathematical concept that includes mathematical calculations, relationships (i.e. functions) and formulae. The independent claims also recite- ‘comparing at least the internal state vector to at least the base internal state vector’ is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.

Step 2A Prong Two: 
The judicial exception is not integrated into a practical application. In particular, the claims recites the limitation-‘receiving operation data from the equipment responsive to operation in the environment’. is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claims further recites the additional elements of trained deep neural network, processor, memory accessible by the processor, computer-readable storage media etc. however this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.

Step 2B: 
Independent Claims include the additional element of trained deep neural network, processor, memory accessible by the processor, computer-readable storage media . These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the independent claims, as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

The dependent claims include the same abstract ideas of mathematical techniques/mental process and/or insignificant extra-solution activity to the judicial exception as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.

Dependent claims 2, 18 and 20 disclose wherein based on the comparison, control at least one piece of the equipment. This is a process that, under its broadest reasonable interpretation, is an insignificant post-solution activity. 
Dependent claim 3 disclose rendering a graphical representation of the internal state vector and the base internal state vector to a display This is a process that, under its broadest reasonable interpretation, is an insignificant extra-solution activity. 
Dependent claims 4-5, 7, 9-12, 15-16 recite additional steps of generation of internal states, associated transfer functions, comparing in a latent space, score function, representation of internal state vectors an state space, time-series data etc, which, under its broadest reasonable interpretation are process steps that cover both  mathematical concepts including mathematical calculation, relationships and/or expressions and mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mathematical concepts and mental process.
Dependent claims 6, 8, 13 and 14 recite types of neural network used, type of pre-defined operational procedure. Type of equipment used and type of environment -all of which, under broadest reasonable interpretation, are data representation steps and therefore fall into the category of insignificant extra-solution activity
	Thus, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matters.
Claim 19  recited computer-readable storage media comprising processor-executable instructions to perform the function as recited in the claim.  However, the specification did not define what type of medium is included in a computer-readable storage media.   According to MPEP 2111, examiner obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the computer-readable storage media including any type of medium which includes carrier medium such as signals.  Signals are directed to a non-statutory subject matter.  Thus, claim19 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter.  The examiner further notes that the term computer readable storage media has been used by those of ordinary skill in the art to include signals.  Refer to U.S. Patent 6,286,104 (col. 3, lines 50-56 define storage medium is carrier wave signal) as an example.  Applicant is advised to amend to “a non-transitory computer storage medium” to overcome this rejection.
Claim 20 is rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-5, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Ralph Linsker hereafter Linsker (Pub. No.: US 2007 /0022068 A1) in view of Dull et al. hereafter Dull (Pub. No.: US 2013/0282635 A1).

	Regarding Claim 1, Linsker teaches a method comprising:
training a deep neural network to generate a trained deep neural network wherein the
trained deep neural network represents functions of a non-linear Kalman filter that represents a
dynamic system of equipment and environment via an internal state vector of the dynamic system (Linsker: [0041), [0091]-[0094], [0133]-[0135]: learning an optimal or near-optimal estimation and/or control function, in which the learning is performed by means of neural computations. These computations may be implemented within an artificial neural network; the equations for classical Kalman estimation, Equations 1 to 9; circuit and data flow description of a neural network equivalent system (NNES) that performs Kalman optimal estimation; plant state vector x; the transformation H that relates plant states to measurements, nor of the plant evolution matrix F that determines how x.sub.t+1 is related to x.sub.t);
receiving operation data from the equipment responsive to operation in the environment (Linsker: [0049]: inputting state data comprising at least one of a plant state vector, a measurement vector, or a measurement estimate);
generating an internal state vector using the operation data and the trained deep neural
network (Linsker: [0094], [0100]-[0102] : If one knows the values of the matrix H, one can derive the corresponding plant state estimates. Similarly, if H is available to the estimation
system, the system can be used to generate plant state estimates); and
Linsker does not teach: 
generating a base internal state vector, that corresponds to a pre-defined operational procedure, using the trained deep neural network; 
comparing at least the internal state vector to at least the base internal state vector. However, Dull teaches:
 	generating a base internal state vector, that corresponds to a predefined operational procedure, using a trained deep neural network (Dull: Abstract; [0030], [0043] :  neural network comprising a special form of a feed-forward network is used for the computer-assisted modeling of said system; the operation of the technical system is described in each case for a plurality of operating points by a first state vector with one or more first state variables and by a second state vector with one or more second state variables; the neural network to model the dynamic behavior of the technical system for a plurality of chronologically sequential operating points of the system; enabling a prediction of a plurality of future second state vectors); 
 	comparing at least the internal state vector to at least the base internal state vector (Dull: [0028], [0049]-[0052]:  trained in a simple manner using already known training methods, such as for example the gradient descent method and in particular the error back-propagation method. In this situation, due to the bridging connector(s) the back-propagated error signal does not need to pass through all the layers above a particular layer until the weights of the particular layer are influenced; the trained neural network reflects the actual operation of the technical system, second states estimated using the trained neural network were compared with known second states of the technical system, with approximately 100,000 patterns being used for the comparison; results achieved with the trained network were compared in this situation with results from a three-layer and four-layer network, with these networks being constructed in similar fashion). 
It would have been obvious to one of ordinary skill in the art to combine the trained neural network taught by Linsker with the error detection taught by Dull since doing so would accurately estimate state of dynamic system with very little data.

Regarding Claims 17 and 19, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Linsker and Dull discloses the method of claim 1 further comprising, based on the comparing, controlling at least one piece of the equipment (Dull: (0019], (0035]).

Regarding Claims 18 and 20, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Linsker and Dull discloses the method of claim 1 further comprising rendering a graphical representation of the internal state vector and the base internal state vector to a display (Linsker: [0062]-[0065], [0116]-[0117]; Figs. 11-14-output, graph).

Regarding Claim 4, the combinations of Linsker and Dull discloses the method of claim 3 wherein the rendering is performed responsive to generating the internal state vector using the operation data (Linsker: [0062]-[0065], [0116]-[0117]; Figs. 11-14-output, graph).

Regarding Claim 5, the combinations of Linsker and Dull discloses the method of claim 1 wherein the functions comprise transfer functions that associate the internal state vector at a time to a prior internal state vector and an operation vector and wherein the functions comprise a measurement function that associates a measurement vector with the internal state vector (Linsker: [0071]-[0074], [0094], [0130]-[0132]).

Regarding Claim 7, the combinations of Linsker and Dull discloses the method of claim 1 wherein the comparing at least the internal state vector to at least the base internal state vector comprises comparing in a latent space (Dull: [0030]-[0032], [0048]-[0052]).

Regarding Claim 8, the combinations of Linsker and Dull discloses the method of claim 1 wherein the pre-defined operational procedure comprises a series of proscribed actions (Dull: [0043]-[0047]).

Regarding Claim 9, the combinations of Linsker and Dull discloses the method of claim 1 wherein the comparing at least the internal state vector to at least the base internal state vector comprises utilizing a score function (Dull: [0028]-[0031]).

Regarding Claim 10, the combinations of Linsker and Dull discloses the method of claim 1 wherein internal states of the internal state vector are represented as points in a state space (Dull: [0031], [0039], [0045]-[0048]).

Regarding Claim 11, the combinations of Linsker and Dull discloses the method of claim 10 wherein a distance between two sequential points in the state space represents a temporal process of the dynamic system that transitions the dynamic system from a first one of the points to the second one of the points (Dull: [0031], [0039], [0045]-[0048]).

Regarding Claim 12, the combinations of Linsker and Dull discloses the method of claim 11 comparing the temporal process to a process of the pre-defined operational procedure (Dull: [0031], [0039], [0043]-[0044], [0048]-[0052]).

Regarding Claim 15, the combinations of Linsker and Dull discloses the method of claim 1 wherein the deep neural network is trained using time series data (Linsker: [0102]-[0106]).

Regarding Claim 16, the combinations of Linsker and Dull discloses the method of claim 1 wherein the deep neural network is trained using multichannel time series data (Linsker: [0102]-[0106]).


5.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Ralph Linsker hereafter Linsker (Pub. No.: US 2007 /0022068 A1) in view of Dull et al. hereafter Dull (Pub. No.: US 2013/0282635 A1) further in view of Sainath et al. hereafter Sainath (Pub. No.: US 2016/0099010 A1).

Regarding Claim 6, neither Linsker nor Dull teaches the deep neural network comprises a convolution neural network layer and a long short-term memory layer.
However, Sainath teaches wherein the deep neural network comprises a convolution neural network layer and a long short-term memory layer (Sainath: Abstract; [0005], [0021]-[0023]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Linsker and Dull with those of Sainath since doing so would improve the learning efficiency of the system.


8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over Ralph Linsker hereafter Linsker (Pub. No.: US 2007 /0022068 A1) in view of Dull et al. hereafter Dull (Pub. No.: US 2013/0282635 A1) further in view of Wen et al. hereafter Wen (Pub. No.: US 2007/0118346 A1).

Regarding Claim 13, neither Linsker nor Dull teaches the equipment comprises well construction equipment.
However, Wen teaches determining interval state of a system comprising an equipment (Wen: [0023], [0051]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Linsker and Dull with those of Wen since doing so would enable the efficient and accurate estimation of state data during well construction.

Regarding Claim 14, neither Linsker nor Dull teaches wherein the environment comprises a formation in the Earth.
However, Wen teaches wherein the environment comprises a formation in the Earth (Wen: [0023], [0051], [0055], [0059]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Linsker and Dull with those of Wen since doing so would enable the efficient and accurate estimation of state data during well construction.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Madasu et al. (Pub. No.: US 20210148213 A1) teaches system and methods for optimizing parameters for drilling operations. Real-time data including values for input variables associated with a current stage of a drilling operation along a planned well path are acquired. A neural network model is trained to produce an objective function defining a response value for at least one operating variable of the drilling operation.
Dunlop et al.  (Pub. No.: U.S. 20040124012 A1) teaches a method and system for automatically detecting the state of a drilling rig during the drilling process of a wellbore. Two or more, but preferably four independent input data channels are received, each input data channel representing a series of measurements made over time during the drilling process.
Haugen et al. (History Matching Using the Ensemble Kalman Filter on a North Sea Field Case,2008, Society of Petroleum Engineers, pp 382-391) applies the ensemble Kalman filter (EnKF) to history match a North Sea field model. The reservoir-simulation model has approximately 45,000 active grid cells, and 5 years of production data are assimilated. The estimated parameters consist of the permeability and porosity fields, and the results are compared with a model previously established using a manual history matching procedure.
 Sahika Genc (Parametric System Identification Using Deep Convolutional Neural Networks, IEEE, 2017, pp 2112-2119) addresses the scalability and robustness issues in complex nonlinear system identification of dynamic system within the framework of deep convolutional neural networks (CNNs).

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146